UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6931


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MIGUEL ANGEL LARA-ALVAREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (7:01-cr-00130-F-3)


Submitted:   February 26, 2010             Decided:   August 20, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Miguel Angel Lara-Alvarez, Appellant Pro Se.     Jennifer P. May-
Parker,   Rudolf  A.   Renfer,  Jr.,   Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Miguel   Angel       Lara-Alvarez         appeals      from    the     district

court’s grant in part of his motion for reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(2) (2006), based on the crack

cocaine amendments to the sentencing guidelines.                                  Lara-Alvarez

had requested a two-level reduction in his offense level and a

sentence at the bottom of the amended guideline range.                                       The

district court reduced his offense level, but imposed a sentence

at the top of the amended guideline range.                           Lara-Alvarez asserts

on appeal that the district court had jurisdiction under United

States    v.    Booker,       543    U.S.    220        (2005),      to    conduct       a   full

resentencing      hearing       and    to    impose        a   non-guideline         sentence

guided    only    by    the    sentencing          goals       set    out    in     18   U.S.C.

§ 3553(a)       (2006).         He     acknowledges            that        U.S.    Sentencing

Guidelines Manual § 1B1.10, p.s. (2008) limits the scope of the

proceeding and the extent of the reduction the district court

may make under § 3582(c)(2), but contends that, after Booker,

this     policy    statement          must   be         regarded      as     advisory,       not

mandatory.       We affirm.

               We review an order granting or denying a § 3582(c)(2)

motion for abuse of discretion.                    United States v. Munn, 595 F.3d

183, 186 (4th Cir. 2010).              Lara-Alvarez’s claim is without merit

because Booker is inapplicable to § 3582(c)(2) proceedings.                                  See

Dillon    v.     United   States,        130       S.    Ct.    2683,       2693-94      (2010)

                                               2
(holding that § 3582(c)(2) does not authorize a resentencing,

but merely provides for a sentence reduction within the bounds

established by the Sentencing Commission, and that Booker does

not     apply     to   § 3582(c)(2)      proceedings);        see     also        United

States v. Dunphy, 551 F.3d 247, 252-53 (4th Cir.), cert. denied,

129 S. Ct. 2401 (2009).

            We     therefore    affirm       the   sentence       imposed       by   the

district    court.        We   deny   Lara-Alvarez’         motion        to     appoint

counsel.        We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in    the        materials

before    the    court   and   argument      would   not    aid     the    decisional

process.

                                                                                AFFIRMED




                                         3